Exhibit 10.4

 

Magellan Health, Inc.

2011 Management Incentive Plan

Notice of Terms of Performance-Based Restricted Stock Units

 

(Reference No. 2011-March 2015)

 

Name of Grantee:

 

«Name»

 

 

 

Date of Grant:

 

March 4, 2015

 

 

 

Type of Award:

 

Performance-Based Restricted Stock Units (“PSU”), each PSU representing the
right to receive on the terms and conditions of the Performance-Based Restricted
Stock Unit Agreement between Grantee and the Company referenced below and the
terms and conditions of this Notice a share of Ordinary Common Stock, par value
$0.01 per share (“Share”), of Magellan Health, Inc. (the “Company”), subject to
adjustment thereto as provided in this Notice.

 

Number of

Performance-Based

Restricted Stock

Units Awarded:

 

Dividend Equivalent

 

 

Rights:

 

None.

 

The terms and conditions of the award are as follows:

 

1.                                      Vesting Provisions

 

(a)                                 General.  Subject to your continued
employment or other service with the Company or its subsidiaries through March
4, 2018 (the “Vesting Date”) (except as otherwise provided herein), the Award
shall become vested based upon the Company’s “Relative Total Shareholder Return”
in terms of percentile ranking as compared to the Peer Group (as defined in
Exhibit A) over the period beginning January 1, 2015 and ending December 31,
2017 (the “Measurement Period”) in accordance with the schedule below:

 

Relative Total Shareholder Return Ranking over Measurement Period

 

Payout % Level

 

75th Percentile or Higher

 

200

%

50th  Percentile

 

100

%

25th  Percentile

 

50

%

<25th  Percentile

 

0

%

 

In the event of a payout percentage level above 100%, you will be awarded
additional PSUs so that the total number of PSUs which vest as of the Vesting
Date (excluding dividend equivalent PSUs if applicable) equals the original PSU
award amount multiplied by the payout percentage level. For each percentile
ranking above the 50th percentile, the payout percentage will be increased by
four percent. For each percentile ranking below the 50th percentile, the payout
percentage will be reduced by two percent. In the event of a payout percentage
level below 100%, your PSUs awarded under Section 1 will be forfeited to the
extent necessary to provide that the total number of PSUs which vest as of the
Vesting Date (excluding dividend equivalent PSUs if applicable) equals the
original PSU award amount multiplied by the payout percentage level.

 

(b)                                 Payout Limits.  In no event shall the value
of your PSU award as of the Vesting Date exceed 200% of the Target PSU Award
amount on the Grant Date.

 

(c)                                  Target PSU Award. The Target PSU Award
amount on the Grant Date is defined as the product of your base salary (as of
December 31 of the prior year to the award) the portion of your total long-term
incentive (LTI) designated in PSUs (25 percent) and your target LTI multiple.

 

1

--------------------------------------------------------------------------------


 

2.                                      Termination of Employment.  In the event
your employment is terminated prior to vesting of the PSUs for any reason other
than a Change in Control of the Company (as defined in paragraph 9), all PSUs
granted hereunder shall immediately be forfeited by you and canceled.

 

3.                                      Change in Control. This PSU Award shall
earlier vest immediately with respect to 100% of the PSUs subject hereto in the
event, after the date hereof, a Change in Control of the Company shall have
occurred and within the period of 18 months (or such other period as provided by
Grantee’s employment agreement, if any, in effect at the time of the Change in
Control) following occurrence of the Change in Control, Grantee’s service with
the Company shall be terminated by the Company without Cause (as defined below)
or by the Grantee with Good Reason (as defined below), provided that the
Grantee’s service with the Company has not previously terminated after the date
hereof for any other reason. For purposes of this Performance-Based Restricted
Stock Unit, the terms “Change in Control,” “Cause” and “Good Reason” shall have
the same meanings as provided in any employment agreement between the Company
and Grantee in effect at the time of the Change in Control (including any terms
of substantially comparable significance in any such employment agreement even
if not of identical wording) or, if no such employment agreement is in effect at
such time or no such meanings are provided in such employment agreement, shall
have the meanings ascribed thereto below:

 

(1)              A “Change in Control” of the Company shall mean the first to
occur after the date hereof of any of the following events:

 

a.                                      any “person,” as such term is used in
Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), becomes a “beneficial owner,” as such term is used in Rule
13d-3 promulgated under the Exchange Act, of 50% or more of the Voting Stock (as
defined below) of the Company;

 

b.                                      the majority of the Board of Directors
of the Company consists of individuals other than “Continuing Directors,” which
shall mean the members of the Board on the date hereof;

 

c.                                       the Board of Directors of the Company
adopts and, if required by law or the certificate of incorporation of the
Corporation, the shareholders approve the dissolution of the Company or a plan
of liquidation or comparable plan providing for the disposition of all or
substantially all of the Company’s assets;

 

d.                                      all or substantially all of the assets
of the Company are disposed of pursuant to a merger, consolidation, share
exchange, reorganization or other transaction unless the shareholders of the
Company immediately prior to such merger, consolidation, share exchange,
reorganization or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they previously owned the Voting Stock or
other ownership interests of the Company, a majority of the Voting Stock or
other ownership interests of the entity or entities, if any, that succeed to the
business of the Company; or

 

e.                                       the Company merges or combines with
another company and, immediately after the merger or combination, the
shareholders of the Company immediately prior to the merger or combination own,
directly or indirectly, 50% or less of the Voting Stock of the successor
company, provided that in making such determination there shall being excluded
from the number of shares of Voting Stock held by such shareholders, but not
from the Voting Stock of the successor company, any shares owned by Affiliates
of such other company who were not also Affiliates of the Company prior to such
merger or combination.

 

(2)              “Cause” shall mean:

 

a.                                      Grantee is convicted of (or pleads
guilty or nolo contendere to) a felony or a crime involving moral turpitude;

 

b.                                      Grantee’s commission of an act of fraud
or dishonesty involving his or her duties on behalf of the Company;

 

c.                                       Grantee’s willful failure or refusal to
faithfully and diligently perform duties lawfully assigned to Grantee as an
officer or employee of the Company or other willful breach of any material term
of any employment agreement at the time in effect between the Company and
Grantee; or

 

2

--------------------------------------------------------------------------------


 

d.                                      Grantee’s willful failure or refusal to
abide by the Company’s policies, rules, procedures or directives, including any
material violation of the Company’s Code of Ethics.

 

(3)              “Good Reason” shall mean:

 

a.                                      a material reduction in Grantee’s salary
in effect at the time of a Change in Control, unless such reduction is
comparable in degree to the reduction that takes place for all other employees
of the Company of comparable rank (for which purpose any person who is an
executive officer of the Company (as determined for purposes of the Exchange Act
shall be considered of comparable rank) or a material reduction in Grantee’s
target bonus opportunity for the year in which or any year after the year in
which the Change of Control occurs from Grantee’s target bonus opportunity for
the year in which the Change in Control occurs (if any) as established under any
employment agreement Grantee has with the Company or any bonus plan of the
Company applicable to Grantee (or, if no such target bonus opportunity has yet
been established for Grantee under a bonus plan applicable to Grantee for the
year in which the Change of Control has occurred, the target bonus opportunity
so established for Grantee for the immediately preceding year (if any)). For
purposes of this provision, an action or actions of the Company will be deemed
“material” if, individually or in the aggregate, the action or actions result(s)
or potentially result(s) in a reduction in compensation in the current year or a
future year having a present value to Grantee of at least one and one half
percent (1.5%) of Grantee’s then current base salary, provided that Grantee will
have a legal right to claim damages for a breach of contract for any action by
the Company or event having an effect described under those paragraphs that does
not meet this objective materiality test, and actions may be material in a given
case at levels less than the specified level.

 

b.                                      a material diminution in Grantee’s
position, duties or responsibilities as in effect at the time of a Change in
Control or the assignment to Grantee of duties which are materially inconsistent
with such position, duties and authority, unless in either case such change is
made with the consent of the Grantee; or

 

c.                                       the relocation by more than 50 miles of
the offices of the Company which constitute at the time of the Change in Control
Grantee’s principal location for the performance of his or her services to the
Company;

 

provided that, in each such case, Grantee provides notice to the Company within
90 days that such event or condition constituting Good Reason has arisen, and
such event or condition continues uncured for a period of more than 30 days
after Grantee gives notice thereof to the Company, and Grantee terminates
Service within eighteen months after such event or condition has arisen.

 

For purposes of the foregoing definitions, (A) “the Company” shall include any
entity that succeeds to all or substantially all of the business of the Company,
(B) “Affiliate” of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified, and (C) “Voting Stock” shall
mean any capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation and reference to a percentage of Voting Stock shall refer to
such percentage of the votes that all such Voting Stock is entitled to cast.

 

4.                                      Leave of Absence.  Unless otherwise
required by law, in the event you have an authorized leave of absence at any
time during the Measurement Period which absence extends beyond three full
calendar months (including any absence that began before the Grant Date), your
PSU payout will be prorated based on the number of full and partial months spent
on the active payroll (beginning with the first full calendar month after the
Grant Date). Payout for the award will be made at the same time as payment would
have been made without regard to any leave of absence, and will in all respects
be subject to the Company’s actual Relative Total Shareholder Return achievement
for the full Measurement Period.

 

5.                                      Settlement of Award.  Unit Shares in
settlement of this Award (or, at the Company’s election , cash in lieu thereof)
shall be delivered to Grantee on the Vesting Date (the “Settlement Date”) as
further provided in Grantee’s Performance Based Restricted Stock Unit Agreement
with the Company.

 

3

--------------------------------------------------------------------------------


 

6.                                      Transfer Restrictions.  Unit Shares
issued in settlement of this Award shall not be subject to any additional
transfer restrictions, other than those provided by Grantee’s Performance Based
Restricted Stock Unit Agreement.

 

By signing your name below, you acknowledge and agree that this Award is
governed by the terms and conditions of the Magellan Health, Inc. 2011
Management Incentive Plan (the “Plan”) and the Performance Based Restricted
Stock Unit Agreement, reference number 2011-March 4, 2015 (the “Agreement”),
both of which are hereby made a part of this document. Capitalized terms used
but not defined in this Notice of Performance Based Restricted Stock Unit
Agreement shall have the meaning assigned to them in the Plan and Agreement.

 

 

MAGELLAN HEALTH, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

GRANTEE:

 

 

 

 

 

Name:

 

 

Date:

 

 

 

4

--------------------------------------------------------------------------------


 

Magellan Health, Inc.

Performance Based Restricted Stock Unit

Exhibit A — Calculation of Relative Total Shareholder Return

 

·                  “Relative Total Shareholder Return” means the Company’s Total
Shareholder Return (“TSR”) relative to the TSR of the Peer Companies. Relative
TSR will be determined by ranking the Company and the Peer Companies from
highest to lowest according to their respective TSRs. After this ranking, the
percentile performance of the Company relative to the Peer Companies will be
determined as follows:

 

[g62461koi001.jpg]

 

where:  “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.

 

“N” represents the remaining number of Peer Companies, plus the Company.

 

“R” represents the Company’s ranking among the Peer Companies.

 

Example: If there are 24 Peer Companies, and the Company ranked 7th, the
performance would be at the 75th percentile: 1 — ((7-1)/(25-1)).

 

Relative TSR shall be determined by the Compensation Committee of the Board of
Directors of the Company based on the terms set forth in this Exhibit A and in
the Compensation Committee’s sole and absolute discretion, provided that in no
event shall the Compensation Committee take any action that would constitute
“positive discretion” with respect to awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Internal Revenue
Code.

 

·                  “TSR” means, for each of the Company and the Peer Companies,
the company’s total shareholder return, expressed as a percentage, which will be
calculated by dividing (i) the Closing Average Share Value by (ii) the Opening
Average Share Value and subtracting one from the quotient.

 

·                  “Opening Average Share Value” means the average, over the
trading days in the Opening Average Period, of the closing price of a company’s
stock multiplied by the Accumulated Shares for each trading day during the
Opening Average Period.

 

·                  “Opening Average Period” means the 30 trading days beginning
as of January 1, 2015.

 

·                  “Accumulated Shares” means, for a given trading day, the sum
of (i) one (1) share and (ii) a cumulative number of shares of the company’s
common stock purchased with dividends declared on a company’s common stock,
assuming same day reinvestment of the dividends in the common stock of a company
at the closing price on the ex-dividend date, for ex-dividend dates during the
Opening Average Period or between the Grant Date and the Vesting Date, as
applicable.

 

·                  “Closing Average Share Value” means the average, over the
trading days in the Closing Average Period, of the closing price of the
company’s stock multiplied by the Accumulated Shares for each trading day during
the Closing Average Period.

 

·                  “Closing Average Period” means the 30 trading days
immediately preceding January 1, 2018.

 

5

--------------------------------------------------------------------------------


 

·                  “Peer Companies” means the S&P Health Care Services Industry
Index as of February 20, 2015 which includes the following companies:

 

Acadia Healthcare Co Inc

 

DaVita Healthcare Partners

 

McKesson Corp

Aetna Inc

 

Ensign Group Inc

 

MEDNAX Inc

Air Methods Corp

 

Envision Healthcare

 

Molina Healthcare Inc

Amedisys Inc

 

ExamWorks Group Inc

 

MWI Veterinary Supply Inc

AmerisourceBergen Corp

 

Express Scripts Holding Co

 

Omnicare Inc

AMN Healthcare Services Inc

 

Hanger Inc

 

Owens & Minor Inc

Amsurg Corp

 

HCA Holdings Inc

 

Patterson Cos Inc

Anthem Inc

 

Health Net Inc/CA

 

PharMerica Corp

Bio-Reference Labs Inc

 

HealthSouth Corp

 

Premier Inc

BioScrip Inc

 

Healthways Inc

 

Providence Service Corp

Brookdale Senior Living Inc

 

Henry Schein Inc

 

Quest Diagnostics Inc

Capital Senior Living Corp

 

Humana Inc

 

Select Medical Holdings Inc

Cardinal Health Inc

 

IPC The Hospitalist Co Inc

 

Team Health Holdings Inc

Centene Corp

 

Kindred Healthcare Inc

 

Tenet Healthcare Corp

Chemed

 

Laboratory Corp of America

 

UnitedHealth Group Inc

CIGNA

 

Landauer Inc

 

Universal Health Services Inc

Community Health Systems Inc

 

LifePoint Hospitals Inc

 

VCA Inc

CorVel Corp

 

Magellan Health Inc

 

WellCare Health Plans Inc

 

The Peer Companies may be changed as follows:

 

(i)        In the event of a merger, acquisition or business combination
transaction of a Peer Company with or by another Peer Company, the surviving
entity shall remain a Peer Company.

 

(ii)       In the event of a merger of a Peer Company with an entity that is not
a Peer Company, or the acquisition or business combination transaction by or
with a Peer Company, or with an entity that is not a Peer Company, in each case
where the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.

 

(iii)     In the event of a merger or acquisition or business combination
transaction of a Peer Company by or with an entity that is not a Peer Company, a
“going private” transaction involving a Peer Company or the liquidation of a
Peer Company, where the Peer Company is not the surviving entity or is otherwise
no longer publicly traded, the company shall no longer be a Peer Company.

 

(iv)      In the event of a bankruptcy of a Peer Company, such company shall
remain a Peer Company.

 

(v)       In the event of a stock distribution from a Peer Company consisting of
the shares of a new publicly-traded company (a “spin-off”), the Peer Company
shall remain a Peer Company and the stock distribution shall be treated as a
dividend from the Peer Company based on the closing price of the shares of the
spun-off company on its first day of trading.  The performance of the shares of
the spun-off company shall not thereafter be tracked for purposes of calculating
TSR.

 

·                  For purposes of calculating TSR, the value of any Peer
Company shares traded on a foreign exchange will be converted to U.S. dollars

 

6

--------------------------------------------------------------------------------